TOBIAS, J.,
Concurs in Part and Dissents in Part.
hi concur in the majority conclusion that the appellant’s petition does not presently state a cause of action, I respectfully dissent from the majority’s decision to prohibit the appellant from amending his petition to assert an oblique action. La. C.C. 2044; Nicholson Management & Consultants, Inc. v. Bergman, 96-0557, 96-0558 (La.App. 4 Cir. 9/25/96), 681 So.2d 471. I cannot ascertain from the record before us that the appellant may not have such a cause of action. Therefore, I would remand to permit the appellant to amend and supplement.